Name: Commission Regulation (EEC) No 2779/82 of 18 October 1982 amending for the second time Regulation (EEC) No 2669/82 introducing a countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 10 . 82 Official Journal of the European Communities No L 293/7 COMMISSION REGULATION (EEC) No 2779/82 of 18 October 1982 amending for the second time Regulation (EEC) No 2669/82 introducing a countervailing charge on cucumbers originating in Spain Regulation is amended ; whereas, if these conditions are taken into consideration , the countervailing charge on the import of cucumbers originating in Spain must be altered , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 2669/82 (3), as amended by Regulation (EEC) No 2729/82 (4), introduced a countervailing charge on cucumbers originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount '31-03 ECU appearing in Article 1 of Regulation (EEC) No 2669/82 is replaced by the amount '35-18 ECU'. Article 2 This Regulation shall enter into force on 19 October 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 190, 1 . 7 . 1982, p . 7 . (3 OJ No L 283, 6 . 10 . 1982, p . 17 . (4) OJ No L 289, 13 . 10 . 1982 , p . 22 .